Per curiam:
John Ray Davis, Jr., has petitioned this Court for the voluntary surrender of his license to practice law in this state. The State Bar of Georgia asks that the court accept Davis’ petition. Davis admits violating Standard 66 (conviction of a felony or misdemeanor) of Bar Rule 4-102 (d) in connection with his guilty plea in a felony matter. Davis pled guilty to one count of mail fraud, as defined by 18 USC § 1341, and the trial court has accepted his plea. The surrender of his license to practice law was a condition of the plea. Davis waives his right to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 (f).
We have reviewed the record and agree to accept Davis’ petition for the voluntary surrender of his license. The name of John Ray Davis, Jr. is hereby removed from the roll of persons entitled to practice law in the State of Georgia. Davis is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect their interests, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.